Dear Mr. McCorquodale:
In Attorney General Opinion 00-251, this office correctly determined that the law does not prohibit one from holding employment1 with the parish sheriffs office while holding municipal elected office. In the second to last paragraph of Opinion 00-251, the author wrote:
  A person is legally permitted to hold a municipal elected office simultaneously with employment in the Calcasieu Parish Sheriff's Office. The municipality is a separate political subdivision from that of the Parish of Calcasieu. Moreover, the municipal position is one of employment. not appointment.
The author of the opinion inadvertently described the position of employment as a "municipal" position where in fact reference should have been made to the "parish" position of employment with the sheriffs office. Attorney General Opinion 00-251 is amended in this regard, in order for the author's statement to be congruent with his legal conclusion.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                          BY: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 The employee of the sheriff's office is not a deputy sheriff, who holds appointive office.